ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Kirlin Builders, LLC                         )      ASBCA No. 61160
                                             ).
Under Contract No. DACA87-03-D-0008          )

APPEARANCES FOR THE APPELLANT:                      Douglas L. Patin, Esq.
                                                    Eric A. Prechtel, Esq.
                                                     Bradley Arant Boult Cummings, LLP
                                                     Washington, DC

                                                    Barbara G. Werther, Esq.
                                                    Meredith R. Philipp, Esq.
                                                     Troutman Sanders, LLP
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     Thomas J. Warren, Esq.
                                                     Acting Engineer Chief Trial Attorney
                                                    Steven W. Feldman, Esq.
                                                    Karl W. Kuhn, Esq.
                                                     U.S. Army Engineer District,
                                                      Huntsville

                                ORDER OF DISMISSAL

       The parties have filed a stipulation of dismissal with prejudice of respondent's
claim only. Accordingly, ASBCA No. 61160 is dismissed with prejudice. The
consolidated appeal, ASBCA No. 60596, will remain on the Board's docket and the
Board will treat the complaint filed by appellant on or about 5 June 2017 as the operative
complaint.

      Dated: 16 April 2018



                                                  MICHAEL N. O'CONNELL
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61160, Appeal of Kirlin Builders,
LLC, rendered in conformance with the Board's Charter.

       Dated:




                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                            2